Citation Nr: 1510772	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  10-31 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for headaches. 

2. Entitlement to service connection for chronic fatigue syndrome.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and S.C.


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1983 to November 1986 and from March 1989 to May 1992. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2010 of a Department of Veterans Affairs (VA) Regional Office (RO). 

These claims were remanded twice previously for further development, the most recent of which occurred in October 2014.  

In December 2011, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is the Veteran's file.  The presiding VLJ is no longer employed by the Board.  As a result, the Veteran was sent a December 2014 letter informing him of his right to request a new hearing.  The Veteran responded the same month via letter which indicated his desire to have his case considered on the evidence of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required again for the Veteran's claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that he is afforded every possible consideration.

The Veteran's claims were remanded in October 2014 for new VA examinations.  The remand directives specified that these were to be performed "by a VA examiner, who has not previously examined the Veteran."  Review of the resulting October 2014 VA examination reports reveals that they were conducted by the same nurse-practitioner who performed his previous April 2014 examinations.  

Furthermore, the October 2014 examiner was not responsive to each inquiry the Board posed in its remand directives.  There is an October 2014 deferred rating decision contained in the claims file that recognizes this and requests supplemental comment from the examiner.  However, this additional development was never performed.  

Thus, remand is necessary to provide the Veteran with new examinations for his alleged headaches and chronic fatigue syndrome to ensure compliance with the October 2014 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Accordingly, the case is REMANDED for the following action:

1. Afford the appellant a VA examination for his alleged headaches condition.  This examination must be performed by an examiner who has not previously examined the Veteran.  The examiner must determine:

a).  Whether the Veteran has chronic headaches, and, if so, 

b).  Whether it is at least as likely as not (probability of 50 percent) that the current chronic headaches are a progression of the headaches in 1984 and 1992 in service or the development of a new and separate condition? 

In formulating the opinion, the VA examiner is asked to consider that:

The service treatment records show that in December 1984 the Veteran complained of headache and a sore throat, and the assessment was acute pharyngitis.

In January 1992, the Veteran complained of headaches across his forehead and a runny nose.  There was no history of headache.  The assessment was sinus headache.

After service, private medical records document complaints of headaches from October 1998 to June 2001, variously assessed as tension or sinus headache or simply as headache. 

c).  If the current headaches are unrelated to headaches in service, is it at least as likely as not (probability of 50 percent) that the current headaches are caused by or aggravated by the service-connected sleep disorder?

d).  If the current headaches are unrelated to headaches in service and are not caused by or aggravated by the service-connected sleep disorder, are the current headaches an undiagnosed illness, that is, an illness not attributable to a known clinical diagnosis?

2.  Then, afford the appellant a VA examination for his alleged chronic fatigue syndrome.  This examination must be performed by an examiner who has not previously examined the Veteran.  The examiner must determine:

a).  Whether the Veteran has chronic fatigue syndrome under the regulatory diagnostic criteria for the disability for the purpose of VA disability compensation, 38 C.F.R. § 4.88a? 

In formulating the opinion, the VA examiner is asked to consider that the regulatory requirements for a diagnosis of chronic fatigue syndrome are:

(1).  The new onset of debilitating fatigue severe enough to reduce the daily activity to less than 50 percent of the usual level for at least six months; and,

(2).  The exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and, 

(3).  Six or more of the following:

(i) acute onset of the condition,
(ii) low grade fever,
(iii) nonexudative pharyngitis,
(iv) palpable or tender cervical or axillary lymph nodes,
(v) generalized muscle aches or weakness, which are separate and distinct from the symptoms of his service-connected fibromyalgia, 
(vi) fatigue lasting 24 hours or longer after exercise,
(vii) headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid stage),
(viii) migratory joint pains, 
(ix) neuropsychological symptoms,
(x) sleep disturbance.

The VA examiner is also asked to address the clinical significance of a positive test for the Epstein-Barr virus and the regulatory criteria for the diagnosis of chronic fatigue syndrome. 

b).  In the alternative, if the regulatory diagnostic criteria for chronic fatigue syndrome are not met, is it at least as likely as not (probability of 50 percent), that symptoms of fatigue are a manifestation of the service-connected sleep disorder? 

The Veteran's file must be reviewed by the examiner.   

3.  After the development is completed, adjudicate the claims.  If any benefit sought is denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




